Name: Decision No 5/91 of the EEC-Andorra Joint Committee of 12 July 1991 adopting the procedures for making available to the Andorran Treasury import duties collected by the Community on behalf of the Principality of Andorra
 Type: Decision
 Subject Matter: accounting;  taxation;  tariff policy;  Europe;  civil law
 Date Published: 1991-09-07

 Avis juridique important|21991D0907(04)Decision No 5/91 of the EEC-Andorra Joint Committee of 12 July 1991 adopting the procedures for making available to the Andorran Treasury import duties collected by the Community on behalf of the Principality of Andorra Official Journal L 250 , 07/09/1991 P. 0032 - 0033DECISION No 5/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 12 July 1991 adopting the procedures for making available to the Andorran Treasury import duties collected by the Community on behalf of the Principality of Andorra (91/470/EEC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article 8 (3) (b) thereof, Whereas procedures must be adopted for making available to the Andorran Treasury import duties collected on goods by the Community on behalf of the Principality of Andorra and also the percentage to be deducted by the Community to cover administration costs in accordance with the relevant regulations in force in the Community; Whereas the implementation if it is necessary, of provisions identical to those laid down in Council Regulation (EEC, Euratom) No 1552/89 (1), would simplify these procedures; Whereas the Joint Committee may, moreover, review the provisions adopted in this Decision to take account of the situation obtaining on 1 January 1993, HAS DECIDED AS FOLLOWS: Article 1 With regard to the recording, checking, and making available of import duties collected on goods bound for Andorra, Article 3 and Articles 6 (1), 6 (2) (a) and (b), 6 (3), first subparagraph, 10 (1) and 17 (2) of Regulation (EEC) No 1552/89 shall apply mutatis mutandis and, in particular, provide as follows: (a) for import duties collected on goods bound for Andorra, the Member States shall keep accounts identical to the Community own resources accounts, provided for in Article 6 (1), (2) (a) and (2) (b) of Regulation (EEC, Euratom) No 1552/89; (b) only those duties recorded by the customs offices referred to in Annex I to the Agreement shall be entered in the abovementioned accounts. These duties shall only be entered into the accounts if the copy of control copy No 5 of the T2 AN document or the copy of the T2L AN document proving that the goods in question have arrived in the Principality of Andorra, has been stamped by the Andorran customs authorities and duly presented to the customs office which issued it; (c) in accordance with the first subparagraph of Article 6 (3) of Regulation (EEC, Euratom) No 1552/89, the Member States in question shall send to the Commission statements of their accounts, attached to their own resources statements. The statements, drawn up in the same way as the own resources statements, shall also indicate the totals collected in duties by each customs office; (d) the supporting documents shall be kept in accordance with the first and second paragraphs of Article 3. These documents and the documents relating to own resources shall be filed separately; (e) where the records of duties or the accounts are corrected after 31 December of the third year following the year in which the entries were initially recorded, these corrections shall not be entered in the accounts, unless notice has been given before this date by the Commission, a Member State or Andorra; (f) the provisions of Article 18 of Regulation (EEC, Euratom) No 1552/89 shall apply. The inspections in question shall also apply to documents proving that the goods in question have arrived in Andorra, referred to in point (b). Agents authorized by Andorra may participate in these inspections; (g) the Member States in question shall credit the duties entered in the accounts provided for in Article 6 (2) (a) and (b) of Regulation (EEC, Euratom) No 1552/89 to the Commission's account provided for in Article 9 of Regulation (EEC, Euratom) No 1552/89, within the time limits provided for in Article 10 (1) and after deduction of collection costs. The percentage which the Community may deduct, as collection costs, from the import duties collected by the Community on behalf of Andorra, is set at 10 %. This figure may be reviewed by the Joint Committee; (h) Member States shall be free from the obligation to place at the disposal of the Commission the amounts corresponding to the duties recorded for Andorra only if the conditions set down in Article 17 (2) of Regulation (EEC, Euratom) No 1552/89 have been fulfilled. Article 2 The amounts credited shall be converted by the Commission and entered in its accounts in ecus in accordance with the rules of implementation of the Financial Regulation of 21 December 1977 (1) applicable to the general budget of the European Communities. Article 3 In the 30 days following notification by the Member States that an amount has been credited, the Commission shall pay, in ecus, the amounts entered in the accounts into an ecu account opened by Andorra. Andorra shall inform the Commission of the details of the account to be credited. Andorra shall bear any charges on this account. Article 4 This Decision shall enter into force on 1 July 1991. Done at Andorra-la-Vella, 12 July 1991. For the Joint Committee The Chairman Oscar RIBAS REIG